Exhibit 10.1

 

 

 

March 1, 2014

 

 

 

Roger O. Goldman
13660 Rivoli Drive
Palm Beach Gardens, FL 33410



 

Dear Roger:

 

The Board of Directors of Seacoast Banking Corporation of Florida ("Seacoast")
would like to enter into this letter agreement with you to memorialize the terms
pursuant to which your service as our independent Lead Director will continue.
This letter agreement replaces the letter agreement between Seacoast and you
dated October 24, 2012 and is effective March 1, 2014 (“Effective Date”).

 

We believe your background and experience in our industry, your deep knowledge
of industry trends and competition, your demonstrated leadership skill as a
board member at Seacoast and other organizations, and your previous experience
as a senior operating executive uniquely qualify you for this important Board
position. Moreover, your understanding of and experience in building successful
boards will be an important component to our growth as a company and a board. We
believe a more dynamic role for the Lead Director is an emerging best practice
for progressive companies in many fast changing industries, including banking.

 

As a Director of Seacoast and as Lead Director of Seacoast your responsibilities
will generally include the following:

 

·Collaborating with the Board and the CEO in establishing short term and long
term strategies, objectives, goals, and programs for Seacoast and its
subsidiaries;

 

·Working with the CEO to provide leadership and direction, and to guide the
activities of Seacoast to ensure short and long term profitability, equitable
treatment and development of employees, maintenance of a good corporate
community relationship and productive relationships with investors and the
financial community at large;

 

·Actively participating in meetings of Seacoast's Board of Directors, reading
materials distributed prior to the meetings and sharing experience and expertise
during Board discussions, as well as supporting decisions that are arrived at by
the Board and management;

 

·Collaborating with the Board and CEO to support and maintain a corporate
governance framework that ensures sound risk management, affirms high standards
of business conduct, emphasizes the importance of integrity and honesty in the
conduct of business, and ensures the integrity of Seacoast's controls and
procedures, including internal control over financial reporting;

 



 

Roger O. Goldman
March 1, 2014
Page 2

 



·Collaborating with the Board and CEO to benchmark the Board's skill set and to
establish the appropriate composition of board members under a strong corporate
governance framework;

 

·Providing direction and guidance over personnel activities that affect the CEO,
including salary, incentives, and performance objectives, to ensure solid
efforts toward the attainment of Company goals;

 

·Collaborating with the Board and CEO to guide and support board member new
business development, customer acquisition and retention activities; and

 

·Other duties as further described in our Corporate Governance Guidelines or as
the CEO, the Board and the Lead Director may agree.

 

Your compensation as our Lead Director will have several elements which are
designed to provide an appropriate compensation value while also aligning with
the interests of our shareholders. The compensation elements are as follows:

 

Compensation

 

·During your service as Lead Director, you will receive an annual retainer and
meeting fees equal to that paid to other Seacoast Directors who do not serve as
committee chairs in accordance with our standard practice for director fees.

 

·You will receive an annual Lead Director fee of $275,000 to be paid in a
combination of cash, restricted stock and other stock based compensation
elements as mutually agreed by April 30, 2014.

 

·If you voluntarily resign from the Board, any amounts not yet paid in cash or
any shares of restricted stock that remain unvested at that time shall be
forfeited. Should you be unable to continue to serve due to death or disability,
one half of all unvested shares will vest immediately and one half of any unpaid
cash payments due over the current remaining term will be paid immediately. As a
best practice, the Board will consider the role of Lead Director on an annual
basis. If you are not reelected as Lead Director or to the Board or if you are
removed as Lead Director or from the Board, for any reason, during a term, all
unvested shares will immediately vest and any unpaid cash payments over the
remaining term will be paid immediately.

 

·On March 1, 2014, you will receive a grant under the Seacoast Banking
Corporation of Florida 2013 Incentive Plan of 200,000 nonstatutory options to
purchase $0.10 par value Seacoast common stock with an exercise price equal to
the fair market value of the stock on the grant date, as evidenced by, and in
accordance with the terms of, a nonstatutory stock option agreement entered into
by and between you and Seacoast effective March 1, 2014.

 



 

Roger O. Goldman
March 1, 2014
Page 3

  

Other Terms

 

·All travel expenses and all reasonable staff or customer entertainment expenses
will be reimbursed by Seacoast consistent with our normal reimbursement policy.

 

·Any extraordinary use of your office staff will be reimbursed by Seacoast based
on actual expenses incurred.

 

·We will provide an additional annual stipend of $20,000 to you in lieu of
housing reimbursement.

 

·Within 30 days of the Effective Date, you and Seacoast will execute a mutually
agreeable lease agreement covering your occupancy of certain office space in our
PGA building.

 

·This letter agreement will remain in effect for three (3) years following the
Effective Date and will automatically renew for successive three (3) year terms
on the first day of each month following the Effective Date.

 

The Board looks forward to your service as Lead Director. Please indicate your
acceptance of the terms of this letter by signing below.

 

Sincerely,

 

/s/Dennis S. Hudson, III

 

Dennis S. Hudson, III
Chairman and Chief Executive Officer

 



 

Agreed and accepted:

 



 

/s/ Roger O. Goldman                         
Roger O. Goldman

 

 

 

March 1, 2014                                      
Date of Acceptance

 



 

